Citation Nr: 1022639	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-31 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a heart condition, 
to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for an eye condition, 
claimed as due to herbicide exposure.

4.  Entitlement to service connection for a right foot 
condition to include gout, claimed as due to herbicide 
exposure.

5.  Entitlement to service connection for a left foot 
condition to include gout, claimed as due to herbicide 
exposure.

6.  Entitlement to service connection for a right hip 
condition, claimed as due to herbicide exposure.

7.  Entitlement to service connection for a left hip 
condition, claimed as due to herbicide exposure.

8.  Entitlement to service connection for a left leg 
condition, claimed as due to herbicide exposure.

9.  Entitlement to service connection for a right hand 
condition, claimed as due to herbicide exposure.

10.  Entitlement to service connection for a left hand 
condition, claimed as due to herbicide exposure.

11.  Entitlement to service connection for a right arm 
condition, claimed as due to herbicide exposure.

12.  Entitlement to service connection for a left arm 
condition, claimed as due to herbicide exposure.

13.  Entitlement to service connection for a back disability, 
claimed as due to herbicide exposure.

14.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

15.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska.

During the pendency of this appeal, the Veteran moved to 
California and his claims came under the jurisdiction of the 
Oakland RO.  The Veteran now lives in Kentucky, as noted by 
the March 2010 appointment of the KDVA as his representative.


FINDINGS OF FACT

1.  In an unappealed January 1997 rating decision, the RO 
denied a claim for service connection for a heart condition

2.  Evidence received since the January 1997 decision that 
pertains to the Veteran's claim for a heart condition on a 
direct service connection basis is not new and material.

3.  The Veteran's heart condition is not shown to be related 
to any service-connected disability.

4.  The Veteran does not have a current diagnosis of diabetes 
mellitus.

5.  The competent evidence, overall, indicates that the 
Veteran does not have a current eye condition incurred in or 
related to service.  Eye conditions are not eligible for 
presumptive service connection for exposure to herbicides.

6.  The competent evidence, overall, indicates that the 
Veteran does not have current disabilities of the right and 
left foot incurred in or related to service.  Foot 
disabilities as claimed are not eligible for presumptive 
service connection for exposure to herbicides.

7.  The competent evidence overall, indicates that the 
Veteran does not have current disabilities of the right and 
left hips incurred in or related to service.  Hip 
disabilities as claimed are not eligible for presumptive 
service connection for exposure to herbicides.

8.  The competent evidence overall, indicates that the 
Veteran does not have a current disability of the left leg 
incurred in or related to service.  A leg disability as 
claimed is not eligible for presumptive service connection 
for exposure to herbicides.

9.  The competent evidence overall, indicates that the 
Veteran does not have current disabilities of the right and 
left hands incurred in or related to service.  Hand 
disabilities as claimed are not eligible for presumptive 
service connection for exposure to herbicides.

10.  The competent evidence overall, indicates that the 
Veteran does not have current disabilities of the right and 
left arms incurred in or related to service.  Arm 
disabilities as claimed are not eligible for presumptive 
service connection for exposure to herbicides.

11.  The competent evidence overall, indicates that the 
Veteran does not have a current back disability incurred in 
or related to service.  A back disability as claimed is not 
eligible for presumptive service connection for exposure to 
herbicides.

12.  The Veteran's hypertension is not shown to be related to 
service or to a service-connected disability.

13.  The Veteran's hearing loss is shown to be not likely 
related to service.


CONCLUSIONS OF LAW

1.  The RO's January 1997 decision was not appealed and is 
therefore final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1100 (2009).

2.  New and material evidence to reopen a claim for service 
connection for a heart condition on a direct basis has not 
been submitted and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Service connection for hypertension, and for a heart 
condition on a secondary basis only, is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).

4.  Service connection for diabetes mellitus and bilateral 
hearing loss is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 

5.  Service connection for an eye condition, right and left 
foot disabilities, right and left hip disabilities, a left 
leg disability, right and left hand disabilities, right and 
left arm disabilities, and a back disability, all claimed as 
a result of exposure to herbicides, is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence for a heart condition

The Veteran seeks to reopen a claim for service connection 
for a heart condition.  He argues that his heart condition is 
related to service or a service-connected disability.

The RO denied the Veteran's claim for entitlement to service 
connection for a heart condition in a January 1997 decision 
and the Veteran was notified of the decision.  The Veteran 
did not perfect an appeal to the January 1997 rating 
decision, therefore it is final.  38 U.S.C.A. § 7105(c).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran filed his current petition to reopen in November 
2007.  For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

The Veteran asserts that he suffers from a heart condition 
related to service or a service-connected disability.  The RO 
denied the claim in January 1997, citing the first treatment 
for onset of hypertension in December 1981, and 
hospitalization for heart conditions in 1995, approximately 
23 years after service.  The Veteran did not appeal the 
denial, and it is therefore final.

Evidence of record since the RO's January 1997 decision 
includes VA and non-VA treatment reports, dated between 1997 
and 2009, and statements from the Veteran.  

The medical evidence shows that the Veteran was noted to have 
coronary artery disease in an August 1998 exam, at which time 
the cardiovascular examination was normal.  A January 2008 VA 
examination included a normal cardiovascular exam.  

While the newly received medical records indicate a notation 
of coronary artery disease since the 1990s, many years after 
separation from service, the medical evidence still fails to 
show that the Veteran has any current heart condition that 
could be related directly to service.

This evidence, which was not of record at the time of the 
January 1997 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  In this case, none 
of the medical evidence contains competent evidence to show 
that the Veteran has a heart condition related to his service 
from July 1970 to October 1972.

The Board therefore finds that the submitted evidence does 
not raise a reasonable possibility of substantiating this 
claim.  38 C.F.R. § 3.156.  The claim is therefore not 
reopened.

The only other pertinent evidence received since the January 
1997 denial of the claim consists of written testimony from 
the Veteran.  This testimony, in regard to a direct service 
connection claim, is essentially duplicative of that which 
was of record at the time of the January 1997 RO decision.  
The Board points out that, although a lay person is competent 
to testify as to observable symptoms, a layperson is not 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-497 (1997).  Therefore, under the 
circumstances, the Veteran's statements are not new and 
material evidence and are insufficient to reopen the claim.  
Savage, 10 Vet. App. at 498; Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt rule is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The service connection claim for a heart condition on a 
secondary basis is addressed below.

2.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

3.  Heart condition, as secondary to diabetes mellitus

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The Veteran claims that he has a heart condition as the 
result of diabetes mellitus.

The Board has addressed this claim on a secondary basis only, 
as the previously denied claim for direct service connection 
is not reopened.  The first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  The 
evidence, including VA and private treatment records through 
March 2009, indicates that the Veteran has a history of 
cardiovascular problems, including a history of myocardial 
infarction in 1995 and noted coronary artery disease since 
1998.

Based on the above, the evidence does show a history of a 
heart condition, providing some evidence for this claim. 

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  

The Veteran is service connected for tinnitus at 10 percent 
disabling effective since November 21, 2007.  

The Board notes that the Veteran claimed service connection 
for a heart condition as secondary to diabetes mellitus, yet 
the Veteran is not service-connected for diabetes mellitus 
and the Board is denying that issue, at this time.  Secondary 
service connection can only be granted for any disability 
proximately due to or the result of her service-connected 
disabilities, which includes only tinnitus.  

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately 
due to or the result of service.  To fulfill the burden of 
proof for service connection, the medical evidence must 
demonstrate that the current disability was at least as 
likely as not (a 50 percent probability) caused by, or a 
result of, service.  

The post-service medical records indicate that the Veteran 
was hospitalized for cardiovascular complications in 1995.  
He was diagnosed with unstable angina and later noted to have 
a history of myocardial infarction.  He was noted to have 
coronary artery disease in August 1998.  However, there is 
absolutely no reference to tinnitus in any of the records 
concerning the heart condition.  Indeed, the medical records 
are silent regarding any possible connection between the 
heart condition and tinnitus or indeed any other physical 
ailment.  There is simply no indication that the Veteran's 
heart condition stems from his service-connected disability.

Simply stated, the Board finds that the post-service 
treatment records (overall) provide evidence against 
secondary service connection for this claim.  There is no 
indication in the medical records that the heart condition is 
proximately due to or the result of any service-connected 
disability and sufficient evidence against such a finding to 
outweigh the Veteran's statements.   

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a heart condition on 
a secondary basis.  

The Board has considered the issue of whether the Veteran may 
have had diabetes in the past, and whether this problem 
caused a heart problem, but there is simply nothing to 
indicate such a tenuous connection.  The post-service 
treatment records only provide evidence against such a claim, 
outweighing the Veteran's statements.

4.  Diabetes mellitus

Some chronic diseases such as diabetes mellitus are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

The Veteran has argued that his alleged diabetes mellitus 
results from exposure to herbicides in Vietnam.  Indeed, 
research has shown that a number of diseases may have a 
causal connection to Agent Orange or other herbicide 
exposure.  Diabetes mellitus is recognized by VA as one of 
the 11 diseases for presumptive service connection due to 
exposure to herbicides.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The evidence, including VA and 
private treatment records through March 2009, indicates that 
the Veteran "may" have had a history of diabetes mellitus 
but does not have any test results to confirm this.  He has 
no current diagnosis of diabetes mellitus.

Pursuant to this claim, the Veteran was afforded a VA 
examination in January 2008.  The examiner noted, after 
reviewing the claims file, that the Veteran "appears to have 
had diabetes some years ago, but after extensive weight loss, 
diabetes mellitus appears to have resolved in 2003."  The 
examiner noted the Veteran's gastric stapling in 2004, after 
which he lost 200 pounds.

The examiner stated that the Veteran currently does not 
appear to have diabetes, and the examiner could find no 
documentation of the Veteran being treated for, nor indeed 
any mention of, diabetes while being treated by VA "over the 
last few years".  The examiner stated that the medical 
records indicated diabetes "some years ago, but this appears 
to have disappeared after dramatic weight loss following his 
gastric bypass stapling."  Therefore, the examiner opined 
that the Veteran does not have diabetes or any complications 
of diabetes at this time.

Because there is no evidence of a current disability at this 
time, service connection may not be granted.

5.  Eye condition

As stated above, the post-service medical record consists of 
VA and private treatment records through March 2009.  The 
Veteran has been assessed as having presbyopia as of July 
2004.  Based on the above, the evidence does show a current 
eye condition.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any complaints, 
treatments, or diagnoses of any eye condition.  The evidence 
therefore does not show an in-service incurrence of an eye 
condition.

The Veteran has argued that he has an eye condition, claimed 
as retinopathy, cataracts, glaucoma, and macula edema, 
resulting from exposure to herbicides in Vietnam.  Indeed, 
research has shown that a number of diseases may have a 
causal connection to Agent Orange or other herbicide 
exposure.  In this argument, the Veteran has a valid stance.  
However, the law currently recognizes only 11 diseases for 
presumptive service connection due to exposure to herbicides, 
as they have been shown to have such a probability of causal 
connection.  The law and the regulations are explicit as to 
which diseases may be presumed to be related to herbicide 
exposure, and an eye condition is not among the list at this 
time.

Post-service, it is significant that the Veteran does not 
appear to have received treatment for an eye condition until 
2004, which is 32 years after discharge from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between the Veteran's eye condition and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the 
Veteran was first noted to have an eye condition 
approximately thirty-two years after separation from service.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, no medical evidence was submitted to 
demonstrate or indicate whether it is at least as likely as 
not that the eye condition was caused by military service.  
Indeed, the medical evidence submitted does not make any 
mention of the Veteran's service.

The Veteran was afforded a VA eye examination in January 
2008.  He was diagnosed with moderate nuclear sclerosis 
bilaterally, myopia with astigmatism bilaterally, age-related 
presbyopia bilaterally, and dry eye syndrome by history and 
examination.  No connection to service was indicated, 
providing evidence against this claim, and an indication of 
an "age related" problem, providing more evidence against 
this claim.

Simply stated, the Board finds that the treatment records 
provide evidence against this claim, indicating a disorder 
that began many years after service without connection to 
service.      

The Board acknowledges that the Veteran has submitted lay 
statements indicating that he believes his current eye 
condition stems from exposure to Agent Orange during service.  
However, the Veteran's lay contentions in this case are 
outweighed by the medical evidence which indicates that the 
veteran did not receive treatment for presbyopia until over 
three decades after discharge from service.  See generally 
Barr v. Nicholson, supra.  Simply put, the Veteran's lay 
contentions are not consistent with the other evidence of 
record, and are outweighed by this evidence.

The Board finds that the service and post-service treatment 
records outweigh the Veteran's statements.  In summary, the 
medical evidence of record does not support the contention 
that the Veteran's eye condition is connected to service and 
provides evidence against such a finding.  The Board must 
also find that the service and post-service treatment 
records, indicating a condition that did not manifest for 
many years after service, outweigh the Veteran's lay 
statements cited above.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for an eye condition.  

6.  Right and left foot disabilities

As stated above, the post-service medical record consists of 
VA and private treatment records through March 2009.  The 
Veteran has been assessed as having a left foot bunion and 
hammertoes, for which he underwent a hammertoe repair and 
bunionectomy in January 2009.  The Veteran injured his right 
foot in a motor vehicle accident in 2005(a post-service 
accident, providing factual evidence against this claim) and 
was given a plate placement, resulting in flare-ups of foot 
joint disease.  In June 2008, he was diagnosed with 
functional hallux limitus.  Based on the above, the evidence 
does show a current disability of both feet.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The STRs 
indicate that the Veteran's left foot was operated on in 
1967, before entering service, for being cut on glass.  The 
STRs indicate treatment for the pre-service laceration and 
are otherwise silent for any complaints, treatments, or 
diagnoses of aggravated or new disabilities of either foot.  
The separation examination was negative for both feet.  The 
evidence therefore does not show an in-service incurrence or 
aggravation of a disability of either foot including gout.

The Veteran has argued that he has a right and left foot 
disability resulting from exposure to herbicides in Vietnam.  
The law and the regulations are explicit as to which diseases 
may be presumed to be related to herbicide exposure, and a 
foot disability including gout is not among the list at this 
time.

Post-service, it is significant that the Veteran does not 
appear to have received treatment for a right or left foot 
disability until he was diagnosed with gout in 2004, which is 
32 years after discharge from service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between the Veteran's right and left foot disabilities 
and his period of active service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the Veteran was first noted to have gout 
approximately thirty-two years after separation from service.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  

The Veteran was afforded a VA medical examination in January 
2008.  He complained of intermittent left foot pain, 
swelling, lack of endurance, and weakness while standing and 
walking.  He reported occasional flare-ups of the right foot 
due to an injury in a 2005 motor vehicle accident with plate 
placement.  He reported being able to stand for 15 to 30 
minutes, being able to walk for 3 blocks, and needing a cane 
for assistance.

Upon physical examination, there was painful motion and 
weakness of the left foot.  There was severe hammertoe of the 
second toe and mild hammertoe of the third toe.  There was no 
objective evidence of symptoms of the right foot.  The 
Veteran's gait was antalgic and he used a cane.  X-rays 
indicated a flexion deformity of the left second digit and 
right tibiotalar arthrodesis with no complications.  

The examiner diagnosed a musculoligamentous sprain of the 
left foot.  The examiner noted that the medical records 
indicated what appeared to be a prior-to-service left ankle 
laceration.  The Veteran was seen for the laceration a number 
of times in 1970, at which time the documentation indicated a 
pre-service laceration to the left ankle.  However, the 
examiner noted that in 1971 the Veteran appears to have had 
an injury when he fell into a ditch during combat in Vietnam 
and injured the left foot and ankle.  The examiner noted 
severe hammertoe of the left second toe, mild hammertoe of 
the left third toe, moderately severe pes cavus on the left 
side, and mild pes cavus on the right side.  

The examiner opined that it would be resorting to speculation 
to state whether the left foot condition is related to 
service.  Noting that the record is silent after the left 
lower extremity injury in 1971, the examiner opined that 
"since there appears to be prior to service and in service 
complaints about the left lower extremity, I feel it would be 
resorting to speculation to state whether these items have 
led to the current problems that he has today, as there has 
been no documentation since, and there appears to be a pre-
service issue."

The Board finds this opinion to be entitled to great 
probative weight, as it took into account a complete 
examination and the Veteran's entire medical history.

The Board finds that the treatment records provide evidence 
against this claim, indicating a pre-service laceration to 
the left foot that was not aggravated, an acute injury to the 
left lower extremity in service, and a bilateral foot 
disorder that began many years after service without 
connection to service.      

The Board acknowledges that the Veteran has submitted lay 
statements indicating that he believes his current foot 
disabilities stem from exposure to Agent Orange during 
service.  However, the Veteran's lay contentions in this case 
are outweighed by the medical evidence.  See generally Barr 
v. Nicholson, supra.  Simply put, the Veteran's lay 
contentions are not consistent with the other evidence of 
record, and are outweighed by this evidence.

The Board finds that the service and post-service treatment 
records outweigh the Veteran's statements.  In summary, the 
medical evidence of record does not support the contention 
that the Veteran's right and left foot disabilities are 
connected to service and provides evidence against such a 
finding.  The Board must also find that the service and post-
service treatment records, indicating current conditions that 
did not manifest for many years after service, outweigh the 
Veteran's lay statements cited above.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for right and left foot 
disabilities.  

7.  Right and left hip disabilities

As stated above, the post-service medical record consists of 
VA and private treatment records through March 2009.  The 
Veteran has been assessed as having right and left hip pain 
as the result of a motor vehicle accident in 2005.  However, 
no current clinical diagnosis has been given for any specific 
disability of the right or left hip.  

Based on the above, the evidence does not show a current 
disability of the right or left hips.  

The Veteran has argued that he has a right and left hip 
disability resulting from exposure to herbicides in Vietnam.  
Regardless, because there is no evidence of either current 
disability, service connection may not be granted.

8.  Left leg disability

As stated above, the post-service medical record consists of 
VA and private treatment records through March 2009.  The 
Veteran has been noted as having left leg pain as the result 
of a motor vehicle accident in 2005.  However, no current 
clinical diagnosis has been given for any specific disability 
of the left leg.  

Based on the above, the evidence does not show a current 
disability of the left leg.  

The Veteran has argued that he has a left leg disability 
resulting from exposure to herbicides in Vietnam.  
Regardless, because there is no evidence of a current 
disability, service connection may not be granted.

9.  Disabilities of the both hands and both arms

As stated above, the post-service medical record consists of 
VA and private treatment records through March 2009.  The 
Veteran has been noted as having pain of both hands and arms.  
However, no current clinical diagnosis has been given for any 
specific disability of the right or left hand or the right or 
left arm.  

Based on the above, the evidence does not show a current 
disability of the right hand, left hand, right arm, or left 
arm.  

The Veteran has argued that he has disabilities of both hands 
and both arms resulting from exposure to herbicides in 
Vietnam.  As above, regardless, because there is no evidence 
of any of these current disabilities, service connection may 
not be granted.

10.  Back disability

As stated above, the post-service medical record consists of 
VA and private treatment records through March 2009.  The 
Veteran has been assessed as having degenerative disc disease 
as of 1981.  Based on the above, the evidence does show a 
current back disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The STRs 
indicate one complaint of back pain in December 1970, with no 
diagnosis and no further complaints.  The separation 
examination was negative.  The evidence therefore does not 
show an in-service incurrence of a chronic back disability.

The Veteran has argued that he has a back disability 
resulting from exposure to herbicides in Vietnam.  Post-
service, it is significant that the Veteran does not appear 
to have received treatment for a back disability until August 
1980, which is 8 years after discharge from service.  The 
Veteran was diagnosed with severe lumbosacral strain with 
musculoligamentous damage due to a work injury in August 
1980.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between the Veteran's eye condition and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the 
Veteran was first noted to have an eye condition 
approximately thirty-two years after separation from service.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, no medical evidence was submitted to 
demonstrate or indicate whether it is at least as likely as 
not that the back disability was caused by military service.  
Indeed, the medical evidence submitted does not make any 
mention of the Veteran's service.  Rather, the Veteran was 
first diagnosed by Dr. "F." in August 1980 with a back 
disability due to a work injury, providing evidence against 
this claim.  In 1981 and 1982, the Veteran underwent L5 to S1 
back surgery.  There was no mention of service in the 
treatment records for these operations, providing highly 
probative evidence against this claim.

Simply stated, the Board finds that the treatment records 
provide evidence against this claim, indicating a disorder 
that began many years after service without connection to 
service.      

The Board acknowledges that the Veteran has submitted lay 
statements indicating that he believes his current back 
disability stems from exposure to Agent Orange during 
service.  However, the Veteran's lay contentions in this case 
are outweighed by the medical evidence which indicates that 
the Veteran did not first receive treatment for a back 
disability until 8 years after discharge from service.  See 
generally Barr v. Nicholson, supra.  Simply put, the 
Veteran's lay contentions are not consistent with the other 
evidence of record, and are outweighed by this evidence.

The Board finds that the service and post-service treatment 
records outweigh the Veteran's statements.  In summary, the 
medical evidence of record does not support the contention 
that the Veteran's back disability is connected to service 
and provides evidence against such a finding.  The Board must 
also find that the service and post-service treatment 
records, indicating a condition that did not manifest for 
many years after service, outweigh the Veteran's lay 
statements cited above.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a back disability.  

11.  Hypertension

The Veteran claims that his current hypertension was incurred 
during his time in service or as a result of diabetes 
mellitus.

Evidence submitted by the appellant includes VA and private 
medical records detailing treatment for hypertension.  
Treatment consists mainly of prescribed medications.  Based 
on the above, the evidence indeed shows a current disability.

The service treatment records (STRs) are silent for any 
complaints, treatments, or diagnoses of hypertension.  The 
Veteran's blood pressure during his separation examination 
was within normal limits for VA purposes.  This provides 
evidence against the claim.

Post-service, it is significant that the Veteran does not 
appear to have received treatment for hypertension until 
1981, which is 9 years after discharge from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between the Veteran's hypertension and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the 
Veteran began treatment for hypertension approximately nine 
years after separation from service.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, no medical evidence was submitted to 
demonstrate or indicate whether it is at least as likely as 
not that the hypertension was caused by military service.  
Indeed, the medical evidence submitted does not make any 
mention of the Veteran's service.

Simply stated, the Board finds that the treatment records 
provide evidence against this claim, indicating a disorder 
that began many years after service without connection to 
service.      

The Board acknowledges that the Veteran has submitted lay 
statements indicating that he believes his current 
hypertension began in service.  However, the Veteran's lay 
contentions in this case are outweighed by the medical 
evidence which indicates that the Veteran did not receive 
treatment for hypertension until nearly a decade after 
discharge from service.  See generally Barr v. Nicholson, 
supra.  Simply put, the veteran's lay contentions are not 
consistent with the other evidence of record, and are 
outweighed by this evidence.

The Veteran has also claimed service connection for 
hypertension as secondary to diabetes mellitus.  As noted 
above, the Veteran is service connected for tinnitus at 10 
percent disabling effective since November 21, 2007.  

The Board notes that the Veteran claimed service connection 
for hypertension as secondary to diabetes mellitus, yet the 
Veteran is not service-connected for diabetes mellitus and 
the Board is denying that issue at this time.  Secondary 
service connection can only be granted for any disability 
proximately due to or the result of her service-connected 
disabilities, which includes only tinnitus.  

There is absolutely no reference to tinnitus in any of the 
records concerning the Veteran's hypertension.  Indeed, the 
medical records are silent regarding any possible connection 
between the hypertension and tinnitus or indeed any other 
physical ailment.  There is simply no indication that the 
Veteran's hypertension stems from his service-connected 
disability.

Simply stated, the Board finds that the post-service 
treatment records (overall) provide evidence against 
secondary service connection for this claim.  There is no 
indication in the medical records that the hypertension is 
proximately due to or the result of any service-connected 
disability and sufficient evidence against such a finding to 
outweigh the Veteran's statements.   

In summary, the medical evidence of record does not support 
the contention that the Veteran's hypertension is connected 
to service and provides evidence against such a finding.  The 
Board must also find that the service and post-service 
treatment records, indicating a condition that did not 
manifest for many years after service, outweigh the Veteran's 
lay statements cited above.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hypertension.  

12.  Bilateral hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran stated in support of this claim that his hearing 
was damaged due to his time in service, specifically due to 
being exposed to heavy equipment, explosions in the rock 
quarry and gunfire.  

The evidence, including service personnel records (SPRs), 
supports the Veteran's statements of time spent working as a 
heavy vehicle driver.  

In this case, the Board concedes that the Veteran was exposed 
to loud noise during his time in service.  

According to the evidence submitted, however, the Veteran 
first reported the onset of bilateral hearing loss upon 
filing this claim in November 2007, approximately 35 years 
after his separation from active duty.  This 35-year period 
between service and his first complaint of bilateral hearing 
loss provides highly probative evidence against the 
appellant's claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints). 

The service treatment records (STRs) indicate no complaints 
of, or treatment for, hearing loss.  The separation 
examination indicates hearing at a normal level in both ears, 
providing limited evidence against this claim.

Simply stated, the Board finds that the medical records, 
indicating a disorder that was medically indicated many years 
after service, provide evidence against this claim.

A VA audiological evaluation was performed in January 2008.  
The evaluation revealed moderate sensorineural hearing loss 
of the right ear, and normal to moderate sensorineural 
hearing loss in the left ear, as measured by the VA standards 
stated above and explained in 38 C.F.R. § 3.385.  The Veteran 
reported that he believed the hearing loss could be traced 
back to noise exposure in the military.  However, the Veteran 
also related to the examiner that after service, he worked in 
construction and truck driving.  He related a family history 
of hearing loss for his father and both grandfathers.

The examining audiologist opined that it is not likely that 
the Veteran's current hearing loss is related to military 
acoustic trauma, opining instead that civilian noise 
exposure, familiar history, and presbycusis are contributory 
factors.  The examiner explained that exposure to either 
impulse sounds or continuous exposure can cause a temporary 
threshold shift that disappears in 16 to 48 hours after 
exposure to loud noise.  Impulse sounds may also damage the 
structure of the inner ear resulting in an immediate hearing 
loss, while continuous exposure to loud noise can damage the 
structure of the hair cells resulting in hearing loss.  The 
examiner explained that if the hearing does not recover 
completely from a temporary threshold shift, a permanent 
hearing loss exists.  The examiner concluded that since the 
damage is done when exposed to noise, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss.

The Board finds this evaluation to be entitled to great 
probative weight, as it took into account a full examination 
and the Veteran's complete history.

Simply stated, the post-service medical record provides 
highly probative evidence against this claim, indicating a 
problem that began decades after service with no connection 
to service.  The Board must find that the service and post-
service medical record, indicating a disorder that began many 
years after service, outweigh the Veteran's lay contention 
that he has hearing loss as the result of his service. 

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  

In denying his claims, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2007, March 2008, and June 
2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
private treatment records.  The Veteran was afforded VA 
examinations in January 2008.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was not afforded a VA examination 
for the claim regarding a heart condition, because the 
service connection claim on a direct basis was not reopened.  
A VA examination could not have provided a rationale for 
granting the claim on a secondary basis.  He was also not 
afforded a VA examination for the claims of disabilities of 
the hips, hands, arms, back, and left leg, or for 
hypertension.  There was no evidence relating the current 
chronic disabilities of the back and hypertension to service 
and much evidence against those claims, therefore a VA 
examination would not have provided a basis for granting the 
claims.  There was no evidence at all of current disabilities 
of the hips, hands, arms, and left leg.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  







ORDER

The appeal to reopen a claim of service connection for a 
heart condition on a direct basis is denied.

Service connection for a heart condition on a secondary 
basis; bilateral hearing loss; diabetes mellitus; an eye 
condition; hypertension; and disabilities of the right and 
left foot, right and left hip, left leg, right and left hand, 
right and left arm, and back, is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


